DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S COMMENT AND

STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion

1. 	After careful review and consideration, examiner believes applicant’s arguments are persuasive.  The prior art Kojovic et al. (U.S. Publication No. 2006/0012374 A1) discloses a traveling wave based relay protection.  A transmission line is connected to a first bus, to a second bus, and to two sources.  When a fault occurs at a location on the line, traveling waves propagate away from the fault location on the line towards the buses and at a speed given by equation (2). When a traveling wave reaches a point of changing impedance on the line, the wave is either reflected or partially reflected and partially transmitted.  After a traveling wave is emitted from the fault location, the wave propagates along the line until the wave reaches a point on the line where the impedance changes (e.g., a transformer or a bus). Because of the impedance change, the wave is reflected back along the line or is partially reflected and partially transmitted. The time at which individual reflections and transmissions occur on the line can be used to determine the location of the fault on the line.  The prior art fails to teach in combination with the rest of the limitations in the claim:  “identifying a first half, a second half, or a mid-point of the power transmission line as having a fault, based on a comparison of the rise time of the first peak of a traveling wave detected from measurements carried out at the first terminal, with the rise time of the first peak of a traveling wave detected from measurements carried out at the second terminal; and determining the fault location based on the  arrival times of the first and second peaks of the traveling waves detected from measurements carried out at the first and second terminals, a propagation velocity of the traveling waves in the power transmission line, a length of the power transmission line, or a combination thereof, the determining being in response to identifying the fault being in one of the first half, the second half, or the mid-point of the power transmission line.”



Allowable Subject Matter

2.    Claims 11-16, 18-29 and 31-33 are allowed.
3.    The following is an examiner's statement for reasons for allowance:
4.    Regarding claim 11, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “identifying a first half, a second half, or a mid-point of the power transmission line as having a fault, based on a comparison of the rise time of the first peak of a traveling wave detected from measurements carried out at the first terminal, with the rise time of the first peak of a traveling wave detected from measurements carried out at the second terminal; and determining the fault location based on the  arrival times of the first and second peaks of the traveling waves detected from measurements carried out at the first and second terminals, a propagation velocity of the traveling waves in the power transmission line, a length of the power transmission line, or a combination thereof, the determining being in response to identifying the fault being in one of the first half, the second half, or the mid-point of the power transmission line.”

“a faulty half identifier configured to identify a first half, a second half, or a mid-point of
the power transmission line as having the fault based on a comparison of the rise time of the
first peak of the traveling wave detected from measurements carried out at the first
terminal, with the rise time of the first peak of the traveling wave detected from
measurements carried out at the second terminal; and
a fault locator configured to determine the fault location based on 
the arrival times of the first and second peaks of the traveling waves detected
from measurements carried out at the first and second terminals, a propagation velocity of the
traveling waves in the power transmission line, a
length of the power transmission line, or a combination thereof, the determining being in
response to identifying the fault being in one of the first half, the second half, or the mid-point of
the power transmission line.”

Regarding claim 24, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “identifying a rough location of a fault in the power transmission line based on a comparison of the rise time of the first peak of the travelling wave at the first terminal with the rise time of the first peak of the travelling wave at the second terminal, the rough location being
a first half, a second half, or a mid-point of the power transmission line; and determining the fault location based on the arrival times of the first and second peaks of the travelling waves detected from the measurements carried out at the first and second terminals, a propagation velocity of the traveling waves in the power transmission line, a length of the power transmission line, or a combination thereof, the determining being in response to identifying the fault being in one of the first half, the second half, or the mid-point of the power transmission line.”

	Claims 12, 14 and 33 are allowable due to its dependency on claim 11; claims 13 and 15 are allowable due to its dependency on claim 12; claim 16 is allowable due to its dependency on claim 15; claim 18 is allowable due to its dependency on claim 16; claims 20 and 22 are allowable due to its dependency on claim 19; claim 21 is allowable due to its dependency on claim 20; claim 23 is allowable due to its dependency on claim 22; claims 25, 27, 31 and 32 are allowable due to its dependency on claim 24; claims 26 and 28 are allowable due to its dependency on claim 25; claim 29 is allowable due to its dependency on claim 28. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FARHANA A HOQUE/               Primary Examiner, Art Unit 2866